DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
 
Claim Interpretation
With regards to 35 U.S.C. 112(f) means plus function interpretation, the applicant has
amended the claims to cancel the means plus function language and hence the 35 U.S.C. 112(f)
claim interpretation has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063).
Referring to paragraphs [0085]-[0147], Figures 1, 15, and 23, Ehata discloses a film forming apparatus comprising: a vacuum-evacuable processing chamber 10 (par.[0085]); a lower electrode 9 on which a target substrate to be processed is mounted in the processing chamber (par.[0087]); an upper electrode 1 disposed to face the lower electrode in the processing chamber (par.[0085]); a shower head 4 in including a plurality of gas injection holes and configured to supply a film forming source gas for forming into plasma to a processing space between the upper electrode and the lower electrode (Note. A gas source is supplied from outside.-Fig. 23,  [par.[0087]); a voltage application unit including a high frequency power supply 12 and a DC power supply 13 and configured to apply a voltage outputted from at least one of the high frequency power supply and the DC power supply to the upper electrode (par.[0085]).
Ehata et al. is silent on a first on/off switch connected to the high frequency power supply; a second on/off switch connected to the DC power supply; and a controller including a microcomputer and configure to control a film quality of a singly thin film during formation of the single thin film by selectively switch the voltage outputted from the voltage application unit to the upper electrode among a high frequency voltage outputted from the high frequency power 
Referring to Figure 1, Ehata shows that it is known to use a switch 11 between AC and DC power supplies.  Furthermore, as seen in Figure 19 below, Ehata shows that a component 15 can function and operate in different modes to provide various voltages S or R (i.e. high frequency voltage), P1 (DC voltage), P1+R (superimposed DC and high frequency voltage).  Thus, it is obvious to one of ordinary skill in the art that some type of on/off device or switch is used to turn on a high frequency voltage S or R, a DC voltage P1, or a superimposed voltage in which the DC voltage is superimposed with the high frequency voltage P1+R at different time periods.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that the component 15 of Ehata comprises a first on/off switch connected to the high frequency power supply; a second on/off switch connected to the DC power supply since it is an alternate means to control the power supplied.  Additionally, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2D 297, 213 USPQ 532 (CCPA 1982)  See MPEP 2144.06 II.  The resulting apparatus of Ehata would yield a first on/off switch connected to the high frequency power supply; a second on/off switch connected to the DC power supply.

    PNG
    media_image1.png
    340
    506
    media_image1.png
    Greyscale


Referring to paragraph [0044], Yang et al. teach that it is conventionally known in the art to use a controller including a microcomputer to selectively control the switches 265 applied to a high frequency power supply and a DC power supply in order to control the power operation according to the desired process recipe.  Referring to paragraphs [0054]-[0055], Nakayama et al. teach that it is conventionally known in the art to use a controller 260a  including a microcomputer to selectively control the switches 273, 274 applied to a high frequency power supply and a DC power supply in order to control the power operation according to the desired process recipe.  Additionally, Figure 5 and paragraphs [0083]-[0093] of Nakayama et al. show that a controller 260a is configured to control the voltage application unit such that the single thin film is formed by repeating plasma generation and stop of the plasma generation.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the voltage application unit of Ehata to have a controller including a microcomputer and a controller is configured to control the voltage application unit such that the single thin film is 
The resulting apparatus of Ehata in view of Yang et al. or Nakayama et al. would yield a first on/off switch connected to the high frequency power supply; a second on/off switch connected to the DC power supply; and  a controller including a microcomputer and configure to control a film quality of a thin film during formation of the thin film by selectively switch the voltage outputted from the voltage application unit to the upper electrode among a high frequency voltage outputted from the high frequency power supply, a DC voltage outputted from the DC power supply, and a superimposed voltage in which the DC voltage is superimposed with the high frequency voltage  by controlling the first and second on/off switches; and a controller is configured to control the voltage application unit such that the single thin film is formed by repeating plasma generation and stop of the plasma generation.
Ehata is silent on a type of a voltage outputted from voltage application unit to the upper electrode during a first plasma generation is different with a type of a voltage outputted from the voltage application unit to the upper electrode during a second plasma generation after stop of the first plasma generation.
As seen below in Figure 18, Ehata teaches that the film forming apparatus is operated such that a type of a voltage outputted (i.e. 1st voltage type) from the voltage application unit to the upper electrode during a first plasma generation is different with a type of a voltage outputted (2nd voltage type) from the voltage application unit to the upper electrode during a second plasma generation after stop of the first plasma generation in order to achieve the desired plasma st voltage type-high frequency voltage and superimposed positive DC voltage and high frequency voltage) is different than a type of a voltage outputted R and P2+R (i.e. 2nd voltage type-high frequency voltage and superimposed negative DC voltage and high frequency voltage) and thus satisfies the claimed limitation.  Therefore, it would have been obvious to program the controller of Ehata in view of Yang et al. or Nakayama et al. a type of a voltage outputted from voltage application unit to the upper electrode during a first plasma generation is different with a type of a voltage outputted from the voltage application unit to the upper electrode during a second plasma generation after stop of the first plasma generation as taught by Ehata to achieve the desired plasma processing conditions for film formation.
The resulting apparatus of Ehata in view of Yang et al. or Nakayama et al. would yield wherein a controller is configured to control the voltage application unit such that the single thin film is formed by repeating plasma generation and stop of the plasma generation, and a type of a voltage outputted from voltage application unit to the upper electrode during a first plasma generation is different with a type of a voltage outputted from the voltage application unit to the upper electrode during a second plasma generation after stop of the first plasma generation.


    PNG
    media_image2.png
    361
    565
    media_image2.png
    Greyscale

With respect to claim 3, the film forming apparatus of Ehata further includes wherein the DC voltage outputted from the DC power supply is a pulsed DC voltage (par.[0085]).
	
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063) as applied to claims 1 and 3 above, and further in view of Shimono et al. (J.P. 11-031685A).
	The teachings of Ehata in view of Yang et al. or Nakayama et al. have been discussed above.
	Ehata in view of Yang et al. or Nakayama et al. fail to teach an impedance control circuit connected between the lower electrode and the ground.

	With respect to claim 4, the film forming apparatus of Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. further includes wherein the DC voltage outputted from the DC power supply 13 is a pulsed DC voltage (Ehata-par.[0085]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063) as applied to claims 1 and 3 above, and further in view of Koshimizu et al. (U.S. 2008/0053817).
	The teachings of Ehata in view of Yang et al. or Nakayama et al. have been discussed above.
	Ehata in view of Yang et al. or Nakayama et al. fail to teach wherein the DC voltage outputted from the DC power supply is a constant voltage.
	Referring to Figure 1 and paragraphs [0030], [0035], Koshimizu et al. teach that it is conventionally known in the art for the DC voltage outputted from the DC power supply 22 to be a constant voltage in order to achieve uniform plasma.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the DC power supply of Ehata in .
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063), and Shimono et al. (J.P. 11-031685A) as applied to claims 2 and 4 above, and further in view of Koshimizu et al. (U.S. 2008/0053817).
	The teachings of Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. have been discussed above.
	Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. fail to teach wherein the DC voltage outputted from the DC power supply is a constant voltage.
	Referring to Figure 1 and paragraphs [0030], [0035], Koshimizu et al. teach that it is conventionally known in the art for the DC voltage outputted from the DC power supply 22 to be a constant voltage in order to achieve uniform plasma.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the DC power supply of Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. to be a constant voltage as taught by Koshimizu et al. since it is an alternate means to achieve uniform plasma.  The resulting apparatus of Ehata in view of Yang et al. or Nakayama et al., Shimono et al. and Koshimizu et al. would yield the DC voltage outputted from the DC power supply is a constant voltage.
Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive.
Applicant has argued that Ehata fails to teach or suggest that a single thin film is formed by repeating plasma generation and stop of the plasma generation.  Accordingly, Ehata fails to teach or suggest that a type of a voltage outputted from voltage application unit to the upper electrode during a first plasma generation is different with a type of a voltage outputted from the voltage application unit to the upper electrode during a second plasma generation after stop of the first plasma generation.
It should be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  First, primary reference Ehata discloses the basic structural components of a film forming apparatus having a chamber 10, a lower electrode 9, an upper electrode 1, a shower head 4, and a voltage application unit 12, 13 (Figs 1, 15, 23, pars.[0085]-[0147]) that is operated to form a single thin film.  Second, secondary reference Nakayama et al. teach that it is conventionally known in the art for a controller 260a to be configured to control the voltage application unit such that the single thin film is formed by repeating plasma generation and stop of the plasma generation (Figure 5 and paragraphs [0083]-[0093]).   Third, as seen above in Figure 18, Ehata shows that the film forming apparatus is operated such that a type of a voltage outputted (i.e. 1st voltage type) from the voltage application unit to the upper electrode during a first plasma generation is different with a type of a voltage outputted (2nd voltage type) from the voltage application unit to the upper electrode during a second plasma generation after stop of st voltage type-high frequency voltage and superimposed positive DC voltage and high frequency voltage) is different than a type of a voltage outputted R and P2+R (i.e. 2nd voltage type-high frequency voltage and superimposed negative DC voltage and high frequency voltage) and thus satisfies the claimed limitation.  Therefore, by modifying the controller of Ehata in view of Yang et al. or Nakayama et al. with the process of Ehata, then the resulting apparatus of Ehata in view of Yang et al. or Nakayama et al. would yield wherein a controller is configured to control the voltage application unit such that the single thin film is formed by repeating plasma generation and stop of the plasma generation, and a type of a voltage outputted from voltage application unit to the upper electrode during a first plasma generation is different with a type of a voltage outputted from the voltage application unit to the upper electrode during a second plasma generation after stop of the first plasma generation and hence satisfies the claimed requirements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Himori et al.’490 teach selectively switching high frequency and DC power supplies on and off.  Itatani’437 teach a controller is configured to control the voltage application unit such that the single thin film is formed by repeating plasma generation and stop of the plasma generation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716